Title: From John Adams to Benjamin Rush, 19 September 1779
From: Adams, John
To: Rush, Benjamin


     
      Dear Sir
      Braintree Septr. 19. 1779
     
     I had the Pleasure of yours of August 19, by the last Post, and thank you for your kind Congratulations on my Return. You judge right, when you Suppose, that I cannot be idle, but my Industry will probably be directed, in a different manner, in future. My Principles are not in Fashion. I may be more usefull here, as you observe, than in the Cabinet of Louis the 16. But let me tell you, that that Cabinet, is of great Importance, and that there ought to be Somebody there, who knows Somewhat of the Affairs of America, as well as Europe, and who will take the Pains to think, and to advise that Cabinet, with all proper Delicacy, in certain Circumstances.
     I have little to Say about the Time and manner of my being Superceeded. Let those reflect upon them selves, who are disgraced by it, not I. Those who did it, are alone disgraced by it. The Man who can shew a long Series of disinterested Services to his Country, cannot be disgraced even by his Country. If she attempts it, she only brings a Stain upon her own Character and makes his Glory the more illustrious.
     We have Cause to congratulate ourselves, on the favourable Appearance of Affairs in Europe and America. There is not one Symptom in Europe against Us. Yet I must own to you, that I think France and Spain are yet to be convinced, of the true Method of conducting this War. It is not by besieging Gibralter nor invading Ireland, in my humble Opinion, but by sending a clear Superiority of naval Power into the American Seas, by destroying or captivating the British Forces here by Sea and Land, by taking the West India Islands and destroying the British Trade, and by affording Convoys to Commerce between Europe and America, and between America and the french and Spanish Islands, that this War is to be brought to a Speedy Conclusion, happy for Us, and glorious as well as advantageous to our Allies.
     These were the Objects of all my Negotiations, and I dare hazard all, upon the good Policy of them. I fear that these Ideas, will now be forgotten: I cannot but wish that Congress would give positive Instructions to their Minister, nay that they would make a direct Application themselves to their Ally, to this Purpose. Mr. Gerry can shew you, in Confidence, some Papers upon the subject.
     
     I have a great Curiosity to know, the History of the political Proceedings, within and out of Doors, last Winter. I confess myself, unable to comprehend it. I am more puzzled at the Conduct of those who ought to have been my Friends than at any Thing else. However I have not Lights enough to form a Judgment.
     You Speak French So perfectly, and love good Men so much, that I wish you to be acquainted with the Chevalier De la Luzerne, and Mr. Marbois. Those Gentlemen were making Enquiry after a certain Letter, that you was very partial to. I enclose it to you and request you to give it them from me, with my most affectionate and respectfull Compliments.
     
      I am with much Affection, your Friend & sert
      John Adams
     
    